       Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 1 of 14 PageID: 1
 RECEIVED
    JUN242019                                                               FILED
                  V          UNITED STATES DISTRICT COURT
WILliAM T. WALSH, CLERK
                                 DISTRICT OF NEW JERSEY                     JUN 242019
                                                                       ATe,eo                M
                                                                           WILLIAM I WALSH
    UNITED STATES OF AMERICA                     Hon.   Anne            cmp
                                                 Crim. No.     ‘/—di   4g-ser
             V.
                                                 18 U.S.C. § 371
                                                 42 U.S.C. § 1320a-7b(b)(1)(B)
    KENNETH SUN                              :   18U.S.C.2

                                    INDICTMENT

            The Grand Jury in and for the District of New Jersey, sitting at Newark,

    charges:

                                      COUNT ONE
                       Conspiracy to Defraud the United States and
                         Pay and Receive Health Care Kickbacks

            1.    Unless otherwise indicated, all times relevant to this Indictment:

                                      The Defendant

                  a.      Defendant KENNETH SUN was a doctor who was licensed to

    practice medicine in New Jersey and Pennsylvania until in or around December

    2016.

                  b.      KENNETH SUN owned and maintained a pain management

    medical practice named Progressive Pain Solutions, LLC. The practice had two

    locations: one in Phillipsburg, New Jersey, and the other in Wind Gap,

    Pennsylvania.

                                  The Medicare Program

                  c.      The Medicare Program (“Medicare”) was a federally-funded

    health care program providing benefits to people 65 years of age or older, or
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 2 of 14 PageID: 2




disabled. Medicare was administered by the Centers for Medicare and Medicaid

Services (“CMS”), a federal agency within the U.S. Department of Health and

Human Services (“HHS”).         Individuals who received Medicare benefits were

referred to as Medicare “beneficiaries.”

               d.     Medicare was a “Federal health care program” as defined in

Title 42, United States Code, Section 1320a-7b(f) and a “health care benefit

program” as defined in Title 18, United States Code, Section 24(b).

               e.     Medicare was divided into four parts: hospital insurance (Part

A), medical insurance (Part B), Medicare Advantage (Part C), and prescription

drug benefits (Part D).

               L       CMS contracted with drug plan sponsors to administer the

Medicare Part D program and provide prescription drug benefits to Medicare

beneficiaries.      The plan sponsors decided which drugs they covered and how

much they would pay for those medications. UMS, through the federal treasury,

reimbursed the Part D plan sponsors for the covered drugs.

               g.      In order for Medicare to pay for medications, they had to be

prescribed by a physician. Physicians could enroll as Medicare providers. To

enroll in Medicare, providers had to agree to abide by all provisions of the Social

Security Act, the regulations promulgated under the Act, and applicable policies,

procedures, rules, and regulations issued by CMS and its authorized agents and

contractors.

               h.      Medicare regulations required health care providers enrolled

with Medicare to maintain complete and accurate patient medical records

                                           2
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 3 of 14 PageID: 3




reflecting the medical assessment and diagnoses of their patients, as well as

records documenting actual treatment of the patients to whom services were

provided.

            i.    Medicare paid for claims only if the services were medically

reasonable and necessary.     Medicare would not pay for medications if the

prescriptions were written in exchange for a bribe or kickback.

                               Insys and Subsys

            j.    Insys Therapeutics, Inc. (“Insys”) was a company incorporated

in Delaware and headquartered in Arizona.

            k.    In or around January 2012, the U.S. Food and Drug

Administration (“FDA”) approved Insys’s application to sell and market a drug

(hereinafter, “Subsys”) to patients suffering from breakthrough cancer pain.

Breakthrough cancer pain is a sudden, short-term increase in pain that may

occur in patients who have chronic pain from cancer.

            1.    Subsys was a potent opioid designed to rapidly enter a

patient’s bloodstream upon being sprayed under the tongue. Subsys contained

fentanyl, which is a synthetic opioid pain reliever that was classified as a

Schedule II controlled substance under the Controlled Substances Act, meaning

that it has a high potential for abuse. Fentanyl is approximately 50 to 100 times

more potent than morphine.

            m.    The FDA approved Subsys solely for the “management of

breakthrough pain in adult cancer patients who are already receiving and who




                                        3
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 4 of 14 PageID: 4




are tolerant to around-the-clock opioid therapy for their underlying persistent

cancer pain.”

            n.     Subsys was in a category of drugs known as Transmucosal

Immediate Release Fentanyl (“TIRF”).      Because of the risk of misuse, abuse,

addiction, and overdose associated with TIRF drugs, including Subsys, only

practitioners enrolled in the FDA-mandated TIRF Risk Evaluation and Mitigation

Strategy program (the “TIRF REMS Program”) were allowed to prescribe TIRF

drugs. Practitioners were required to complete training and testing to enroll in

the TIRF REMS Program.

            o.      Insys manufactured and sold Subsys in dosage strengths of

100, 200, 400, 600, 800, 1,200, and 1,600 micrograms.

            p.      Subsys   was    expensive    and   profitable   for Insys.   The

approximate average retail cost of a one-month supply of four daily doses of

Subsys at   IUU   micrograms was $i,uuu.        Higher dosage strengths were more

expensive. The approximate average retail cost of a one-month supply of four

daily doses of Subsys at 800 micrograms was $15,000.

                                   The Conspiracy

      2.    From in or around 2012 through in or around 2016, in the District

of New Jersey and elsewhere, defendant

                                   KENNETH SUN

did willfully and knowingly, combine, conspire, confederate, and agree with

others known and unknown to the Grand Jury, to commit certain offenses

against the United States, namely:

                                         4
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 5 of 14 PageID: 5




            a.    to defraud the United States by cheating the United States

government or any of its agencies out of money or property, or by impairing,

impeding, obstructing, and defeating through deceitful and dishonest means,

the lawful government functions of HHS in its administration and oversight of

Medicare, and the lawful government functions of the FDA in its administration

and oversight of the TIRF REMS Program;

            b.     to violate Title 42, United States Code, Section             132Oa

7b(b)(l)(B), by knowingly and willfully soliciting and receiving remuneration,

specifically, kickbacks and bribes, directly and indirectly, overtly and covertly,

in return for purchasing, leasing, ordering, or arranging for or recommending

purchasing, leasing, or ordering any good, facility, service, or item for which

payment may be made in whole or in part under a Federal health care program;

and

            c.     to violate Title   ‘f 2,       United States Code, Seciiun   1320a-

7b(b)(2)(B), by knowingly and willfully offering and paying remuneration,

specifically, kickbacks and bribes, directly and indirectly, overtly and covertly,

in return for purchasing, leasing, ordering, or arranging for or recommending

purchasing, leasing, or ordering any good, facility, service, or item for which

payment may be made in whole or in part under a Federal health care program.

                           Object of the Conspiracy

      3.    It was the object of the conspiracy for defendant KENNETH SUN and

his co-conspirators to unlawfully enrich themselves by, among other things: (a)

offering, paying, soliciting, and receiving kickbacks and bribes in exchange for

                                              5
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 6 of 14 PageID: 6




prescribing Subsys; (b) submitting and causing the submission of false and

fraudulent claims to Medicare and private insurance companies for prescription

drugs that were medically unnecessary and ineligible for reimbursement; (c)

concealing the submission of false and fraudulent claims to Medicare and private

insurance companies; (d) concealing the receipt and transfer of proceeds of the

fraud; and (e) diverting proceeds of the fraud for the personal use and benefit of

the defendant and his co-conspirators.

                    Manner and Means of the Conspiracy

      4.    The manner and means by which defendant KENNETH SUN and his

co-conspirators sought to accomplish the purpose of the conspiracy included,

among others, the following:

            a.     KENNETH SUN applied for and maintained various Medicare,

U.S. Drug Enforcement Administration, TIRF REMS, and other provider

numbers associated with KENNETH SUN persunally, and Piugiessive Pain

Solutions, LLC.

            b.     In or around April 2010 and September 2015, KENNETH SUN

falsely certified to Medicare that he would comply with all Medicare rules and

regulations, including that he would not present or cause to be presented a false

or fraudulent claim for payment by Medicare and that he would refrain from

violating the federal anti-kickback statute.

            c.     In or around September 2013 and June 2015, KENNETH SUN

falsely certified to the FDA that he would assess patients to whom he prescribed

TIRF drugs, including Subsys, “for appropriateness of the dose” of the TIRF drug,


                                         6
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 7 of 14 PageID: 7




and “for signs of misuse and abuse” at “all follow-up visits.” KENNETH SUN also

certified that he understood that TIRE drugs, including Subsys, were “indicated

only for the management of breakthrough pain in patients with cancer, who are

already receiving, and who are tolerant to, around-the-clock opioid therapy for

their underlying persistent pain,” and that “an increased risk of misuse, abuse,

or overdose” of TIRF drugs “should be considered” before prescribing.

            d.     Due to the limited number of patients suffering from

breakthrough cancer pain, Insys, by and through its officers, managers, and

employees, designed and implemented an illegal kickback and bribery scheme

to induce KENNETH SUN and others to prescribe Subsys for pain caused by

conditions other than breakthrough cancer pain.

            e.     In order to conceal and disguise that kickbacks and bribes

were being paid to induce KENNETH SUN and other doctors to prescribe Subsys,

insys falsely designated the payments to KENNETH SUN and uther ducLurs as

“honoraria” for purportedly providing educational presentations regarding

Subsys (“Speaker Programs”).

            f.     Insys selected KENNETH SUN and other doctors to deliver

Speaker Programs based on their prescribing practices, and not on their

qualifications, abilities, or speaking performance.

            g.     In   or   around   September   2012   and   September   2013,

KENNETH SUN entered into written agreements with Insys where he agreed to

be paid to provide Speaker Programs and falsely represented that the Speaker

Programs would be “of a professional quality conforming to generally accepted

                                         7
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 8 of 14 PageID: 8




industry standards and practices.” KENNETH SUN further falsely represented

that the Speaker Program honoraria he received from Insys would be consistent

with “fair market value” and would not affect his decisions about prescribing

Subsys.

            h.     KENNETH SUN solicited and received more than $140,000 in

illegal kickbacks and bribes from Insys for purportedly providing Speaker

Programs.

             i.    In exchange for the kickbacks and bribes, KENNETH SUN

prescribed over 28 million micrograms of Subsys to patients, including patients

for whom Subsys was medically unnecessary, not eligible for insurance

reimbursement, and/or not desired.

            j.     KENNETH SUN, employees of Insys, and others concealed and

disguised that KENNETH SUN’s Speaker Programs for Insys were a sham: they

lacked the appropriate audience of licensed practitioners seeking educational

information regarding Subsys;       there was no presentation about Subsys

whatsoever; the same attendees attended over and over again; and/or KENNETH

SUN did not attend the Speaker Program at all.

             k.    KENNETH SUN, employees of Insys, and others fabricated,

falsified, altered, and caused the fabrication, falsification, and alteration of sign-

in sheets and other documents to falsely make it appear that KENNETH SUN’s

Speaker Programs were legitimate.




                                          8
   Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 9 of 14 PageID: 9




              1.      KENNETH SUN caused Medicare to pay in excess of $847,000

for Subsys prescriptions that were procured by the payment of kickbacks and

bribes, medically unnecessary, and/or not eligible for Medicare reimbursement.

                    Overt Acts in Furtherance of the Conspiracy

      5.      In furtherance of the conspiracy, and to accomplish its purposes

and objects, defendant KENNETH SUN and his co-conspirators committed or

caused the commission of the following overt acts, among others, in the District

of New Jersey and elsewhere:

      6.      On or about July 11, 2014, KENNETH SUN and his co-conspirators

at Insys purported to provide a Speaker Program at Clinic 1 in Easton,

Pennsylvania. No presentation actually took place and no licensed practitioners

seeking educational information regarding Subsys actually attended.

        7.    On or about July 15, 2014, KENNETH SUN received check number

2b32Y    issueU by insys’s third-party payer, in the amount of $2,200, as payment

in part for the purported July 11, 2014 Speaker Program.

        8.    On or about January 16, 2015, KENNETH SUN and his co

conspirators at Insys purported to provide a Speaker Program at Clinic 1 in

Bethlehem, Pennsylvania. No presentation actually took place and no licensed

practitioners      seeking   educational   information   regarding   Subsys   actually

attended.

        9.    On or about January 19, 2015, KENNETH SUN received check

number 28804 issued by Insys’s third-party payer, in the amount of $2,200, as

payment in part for the purported January 16, 2015 Speaker Program.

                                            9
  Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 10 of 14 PageID: 10




      io.   On or about January 8, 2015, KENNETH SUN and his co

conspirators at Insys purported to provide a Speaker Program at Blue Grillhouse

restaurant in Bethlehem, Pennsylvania.        Nurse Practitioner 1, a friend of

KENNETH SUN, was the only licensed practitioner who attended.              Nurse

Practitioner 1 had already attended at least approximately seven prior Speaker

Programs on Subsys with KENNETH SUN.

      11.   On or about January 12, 2015, KENNETH SUN received check

number 28656 issued by Insys’s third-party payer, in the amount of $2,200, as

payment in part for the purported January 8, 2015 Speaker Program.

      12.   On or about May 5, 2015, KENNETH SUN and his co-conspirators

at Insys purported to provide a Speaker Program at Clinic 2 in Phillipsburg, New

Jersey. Nurse Practitioner 1, a friend of KENNETH SUN, was the only licensed

practitioner who attended. Nurse Practitioner 1 had already attended at least

approximately ten prior Speaker Programs on subsys with iutlNINl±,TH   SUIN.


      13.   On or about May 11, 2015, KENNETH SUN received check number

31122 issued by Insys’s third-party payer, in the amount of $2,200, as payment

in part for the purported May 5, 2015 Speaker Program.

      All in violation of Title 18, United States Code, Section 371.




                                        10
  Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 11 of 14 PageID: 11




                          COUNTS TWO THROUGH FIVE
                 Soliciting and Receiving Health Care Kickbacks

        14.    Paragraphs 1 and 3 through 13 of this Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

        15.    On or about the dates set forth below, in the District of New Jersey

and elsewhere, the defendant

                                   KENNETH SUN

did knowingly and willfully solicit and receive remuneration (including kickbacks

and bribes), directly and indirectly, overtly and covertly, in cash and in kind, in

return for purchasing, leasing, ordering, or arranging for or recommending

purchasing, leasing, or ordering any good, facility, service, or item for which

payment may be made in whole or in part by Medicare, as set forth below:

              Approximate                                     Approximate Date
                Date of                                          and Place of
               Payment to      Check           Payment        Purported Speaker
 Count        KENNETH SUN      Number          Amount

    2           7/15/14         25329          $2,200         7/11/l4atClinicl

    3           1/12/15         28656          $2,200
                                                            Grillhouse Restaurant

    4           1/19/15         28804           $2,200        1/16/l5atClinicl

    5           5/11/15         31122           $2,200        5/5/l5atClinic2



        All in violation of Title 42, United States Code, Section 1320a-7b(b)(1)(B)

and Title 18, United States Code, Section 2.




                                          11
  Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 12 of 14 PageID: 12




                              FORFEITURE ALLEGATIONS
    18 U.S.C.     §   981(a)(1)(C) and 28 U.S.C. § 2461; 18 U.S.C.   § 982(a)(7)
      16.   The allegations contained in Counts 1-5 of this Indictment are re

alleged and incorporated by reference as though fully set forth herein for the

purpose of alleging forfeiture against defendant

                                    KENNETH SUN

pursuant to Title 18, United States Code, Sections 981 and 982, and Title 28,

United States Code, Section 2461.

      17.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C),

together with Title 28, United States Code, Section 2461, upon being convicted

of the crime charged in Count 1 of this Indictment, the convicted defendant shall

forfeit to the United States any property, real or personal, which constitutes or

is derived from proceeds traceable to the commission of the offense.

      18.    Pursuant to Title 18, United States Code, Section 982(a)(7), upon

being convicted of the crimes charged in Counts 1 through 5 of this Indictment,

the convicted defendant shall forfeit to the United States any property, real or

personal, that constitutes or is derived, directly or indirectly, from gross proceeds



                              Substitute Assets Provision

      19.    If any of the abovedescribed forfeitable property, as a result of any

act or omission of the defendant:

             a.        cannot be located upon the exercise of due diligence;

             b.        has been transferred or sold to, or deposited with, a third

                       person;
                                           12
  Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 13 of 14 PageID: 13




            c.     has been placed beyond the jurisdiction of the Court;

            d.     has been substantially diminished in value; or

            e.     has been commingled with other property which cannot be

                   subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code, Section 982(b),

to seek forfeiture of any other property of defendant KENNETH SUN up to the

value of the forfeitable property described above.



                                              A True Bill,



                                              Fnrenetsoili




CRAIG PENêO                                   JOSEPH BEEMSTERBOER
United States Attorney                        Chief, Health Care Fraud Unit
                                              Criminal Division, Fraud Section


                                              ALLAN MEDINA
                                              Assistant Chief
                                         --   Criminal Division, Fraud Section



                                              REBECCA YUAN
                                              Trial Attorney
                                              Criminal Division, Fraud Section




                                        13
                                                                                   CASE NUMBER:            /9- v-     i
Case 3:19-cr-00438-AET Document 1 Filed 06/24/19 Page 14 of 14 PageID: 14




                                                                                 United States Distric t Court
                                                                                   District of New J rsey
                                                                                  UNITED STATES OF Al IERICA
                                                                                                      V.
                                                                                               KENNETH SUN
                                                                                            INDICTMENT Fl R
                                                                            18 U.S.C.   §   371, 2; 42 U.S.C.   §   1 320a-Th(b)( 1)(B)
                                                                             A True Bill
                                                                             Forepersor
                                                                                             CRAIG CARPENY[)
                                                                                            UNITED STATES ATTOIU EY
                                                                                        FOR THE DISTRICT OF NEW ERSEY
                                                                                                REBECCA YUAN
                                                                                                TRIAL ATTORNEY
                                                                                              NEWARK, NEW JERSE
                                                                                                (202) 262-3520
